Citation Nr: 1752108	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  08-26 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 6, 2013, and in excess of 30 percent afterwards, for service-connected headaches.

2.  Entitlement to a compensable rating for chest scars.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for psoriasis.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to February 1976, from September 1979 to October 1986, and from July 2006 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2012, the Board remanded the Veteran's claims for further development.  

In September 2016, the RO granted service connection for bilateral hearing loss, sinusitis, and an acquired psychiatric disability.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

In a January 2017 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal to the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the increased rating claim for headaches have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the increased rating claim for chest scars have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the service connection claim for a lumbar spine disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the service connection claim for a left knee disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the service connection claim for a right knee disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the service connection claim for bilateral pes planus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the service connection claim for psoriasis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

8. The criteria for withdrawal of the service connection claim for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdraw Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, in an October 2016 statement, and repeated in two January 2017 statements, the Veteran expressly withdrew his appeal with regard to the issues of increased ratings for headaches and chest scars and service connection for a lumbar spine disorder, a left knee disorder, a right knee disorder, bilateral pes planus, psoriasis, and hypertension prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal of the increased rating claim for headaches is dismissed.

The appeal of the increased rating claim for chest scars is dismissed.

The appeal of the service connection claim for a lumbar spine disorder is dismissed.

The appeal of the service connection claim for a left knee disorder is dismissed.

The appeal of the service connection claim for a right knee disorder is dismissed.

The appeal of the service connection claim for bilateral pes planus is dismissed.

The appeal of the service connection claim for psoriasis is dismissed.

The appeal of the service connection claim for hypertension is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


